Case 1:18-cv-03881-ENV-PK Document 45 Filed 06/02/21 Page 1 of 1 PageID #: 4895




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                       :
 Lynx Technology Partners, Inc.,                       :
                                                       :    Case No. 1:18-cv-03881-ENV-PK
                             Plaintiff,                :
                                                       :
                       - against -                     :    NOTICE OF APPEARANCE
                                                       :
                                                       :
 Pitts Management Associates, Inc.                     :
                                                       :
                              Defendant.               :
                                                       :
                                                       ;

         PLEASE TAKE NOTICE that Adam M. Felsenstein, attorney duly admitted to practice

 before this Court, of the law firm Tannenbaum Helpern Syracuse & Hirschtritt LLP, hereby

 appears on behalf of Lynx Technology Partners, Inc., in the above-referenced action and requests

 that any future correspondence, filings, ECF notification, or other information relating to this

 matter be addressed to undersigned at the address below

 Dated: New York, New York
        June 2, 2021
                                                    TANNENBAUM HELPERN
                                                    SYRACUSE & HIRSCHTRITT LLP



                                                     _____/s/ Adam M. Felsenstein________
                                                     By: Adam M. Felsenstein
                                                    900 Third Avenue
                                                    New York, New York 10022
                                                    (212) 702-7533
                                                    felsenstein@thsh.com
                                                    Attorneys for Lynx Technology Partners, Inc.
